 
Exhibit 10.1
 
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made this 7th day of December,
2009 by and between FIRST UNITED CORPORATION, a Maryland corporation, and FIRST
UNITED BANK & TRUST, a Maryland-chartered trust company (First United
Corporation and First United Bank & Trust are collectively referred to herein as
the “Company”), and ROBERT W. KURTZ (“Consultant”).  The Company and the
Consultant are each sometimes referred to herein as a “Party” and are sometimes
collectively referred to herein as the “Parties”.
 
Background
 
For 37 years, Consultant has been actively engaged in the management of the
Company, most recently as the President and Chief Risk Officer of the
Company.  The Consultant is retiring from employment with the Company effective
December 15, 2009.  After his retirement, beginning in 2010, the Company desires
to engage Consultant to assist the Company in ensuring a smooth transition in
the management of the Company, and Consultant desires to provide such
assistance, on the terms and conditions provided in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt, adequacy, and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
 
Agreement
 
1. Engagement; Acceptance.  On the Effective Date (as defined below), the
Company hereby engages Consultant to provide consulting services to the Company,
and Consultant hereby accepts such engagement by the Company, on the terms and
conditions hereinafter set forth.
 
2. Term and Services.
 
2.1 Commencing on January 1, 2010 (the “Effective Date”) and continuing until
April 30, 2010, the Consultant shall provide such advice to the Company as the
Company may reasonably request from time to time for the purpose of assuring a
smooth transition of certain management functions the Company to other
management personnel, subject to the conditions set forth in this Section 2.
 
2.2 Consultant shall not be required to devote a minimum amount of time to the
performance of Consultant’s duties hereunder and the performance of such duties
will be consistent with the other commitments that Consultant has from time to
time.  In no event will the number of hours of service rendered by Consultant
under this Agreement approach or exceed the maximum number of hours that
Consultant may provide services to the Company without impairing the separation
from service which will result from the Consultant’s retirement from the
Company.  The Parties acknowledge that that limit is 20% of the average hours
that Consultant worked for the Company during the 36 months prior to the
Consultant’s retirement from the Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.3 The Company shall give Consultant reasonable advance notice of its request
for services hereunder, and Consultant shall use reasonable efforts to provide
the requested services in the timeframe requested by the Company.
 
2.4 Under no circumstances shall Consultant be deemed an employee or partner of
the Company while this Agreement is in effect, nor shall Consultant be
authorized to bind the Company to any agreement or commitment in performing
duties hereunder.
 
3. Consulting Fee; Expense Reimbursement.
 
3.1 First United Corporation, for itself and for First United Bank & Trust,
shall pay Consultant, for being available to render services under this
Agreement and for all services which Consultant renders or may render under this
Agreement, a consulting fee in the amount of Twenty-Two Thousand Five Hundred
Dollars ($22,500.00) (the “Fee”), which shall be paid in one lump sum on January
4, 2010.
 
3.2 The Company will reimburse Consultant for reasonable expenses incurred at
the Company’s request in connection with the performance of Consultant’s
services hereunder.
 
4. Taxes.
 
4.1 Consultant is solely responsible for, and shall pay and discharge when due,
any and all federal, state and local taxes levied on or measured by any and all
of the Fee paid by the Company to Consultant under this Agreement.  Consultant
will properly file before the due date therefor, any and all federal, state and
local tax returns relating to any of such Fee, in accordance with all applicable
laws, rules and regulations.
 
4.2 Consultant shall provide to the Company, promptly on request, written
certification that Consultant has paid all taxes due with respect to the Fee,
which certification shall include a copy of Consultant’s Schedule C or other
appropriate tax form or schedule reflecting the Fee (or applicable portion
thereof).  If the Company’s tax return for any year is audited or contested,
Consultant shall provide to the Company, promptly on request, a true and
complete copy of each such tax return that may be relevant to such audit or
contest; provided that the Company shall maintain the same in confidence except
as necessary to respond to such audit or contest.
 
4.3 Consultant shall indemnify and defend the Company and its shareholders,
partners, directors, officers, employees, agents and affiliates and hold them
harmless from and against any and all claims, losses, liabilities, damages and
expenses (including, without limitation, reasonable attorneys’ fees) suffered or
incurred by any of them directly or indirectly in connection with any of such
taxes.
 
5. No Other Benefits.  This Agreement shall not entitle Consultant to any rights
or benefits afforded to the Company’s employees, or to participate in any
medical, dental or other health plan, disability insurance, unemployment
insurance, worker’s compensation, pension plan, profit-sharing plan or life
insurance plan that the Company may have heretofore adopted or maintained or may
hereafter adopt or maintain.  Consultant shall not be entitled to receive from
the Company any sick pay or vacation pay.  Consultant is responsible for
providing, at Consultant’s own expense, worker’s compensation and any other
required insurance, as well as all licenses and permits, necessary for
Consultant to perform services hereunder.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
6. Confidential Information
 
6.1 Consultant acknowledges and agrees that Consultant has had and will have
access to, and has and will become acquainted with, various trade secrets and
other proprietary and confidential information of the Company, its subsidiaries
and its other affiliates (“Confidential Information”).  For this purpose,
“Confidential Information” means and includes any and all of the following now
or hereafter owned by the Company, its subsidiaries and/or its other affiliates
(as used in the remainder of this Section 6, the term “Company” means First
United Corporation, First United Bank & Trust, and their subsidiaries and
affiliates):  financial and operating data and other proprietary and
confidential information; marketing data; equipment; devices; patterns;
electronically recordable data or concepts; computer programs, software and
hardware; software and hardware enhancements, modifications and improvements;
databases; mask works; inventions; designs; formulas; processes; compilations of
information; books; papers; records; documents; files; specifications; names,
addresses, names of agents and employees, buying habits, practices and needs
(and the Company’s assessment thereof) of the Company’s existing and potential
customers, marketing data and methods, operating practices and related data and
information; prices the Company obtains or has obtained or at which it sells,
has sold or intends to sell its products or services; information relevant to
pricing or bidding, including methods or procedures for preparing bids;
information regarding the financial condition of the Company; compensation paid
to the Company’s consultants and employees and other terms of engagement or
employment; names, addresses, practices, methods and other information regarding
the Company’s existing and potential joint venture partners, licensees,
licensors, vendors and suppliers; and any of the foregoing that may have been or
may be conceived, originated, discovered or developed by the Company or
Consultant or any other consultants or employees of the Company while engaged or
employed by the Company or on the basis of or using any Confidential
Information.
 
6.2 Consultant acknowledges and agrees that the Confidential Information is
regularly used or contemplated to be used in the business of the Company, is
owned by the Company and is held in strict confidence by the Company and that
Consultant will regard and protect the Confidential Information as trade secrets
and confidential information owned by the Company.  Nevertheless, “Confidential
Information” excludes any of the foregoing (a) that is now publicly known or
hereafter becomes publicly known without any breach of a duty of
confidentiality, (b) that an authorized executive officer of the Company has
authorized for public dissemination, (c) that is or hereafter becomes known to
or possessed by Consultant other than through either disclosure or delivery by
the Company or the performance of services to the Company at any time before, on
or after the date hereof, or (d) that is hereafter learned or obtained by
Consultant from sources having no duty of confidentiality.
 
6.3 Consultant represents, warrants and agrees that, except as required by the
Company in the course of Consultant’s engagement with the Company, Consultant
will not at any time, whether during or after Consultant’s engagement by the
Company, without the specific written consent of the Company in the particular
case, directly or indirectly use or authorize others to use, or disclose or
communicate to any person or entity, any Confidential Information, for any
purpose.  Consultant further agrees that Consultant will immediately and fully
inform the Company of any actual or suspected disclosure to or use by any third
party of any Confidential Information of which Consultant gains knowledge.
 
 
3

--------------------------------------------------------------------------------

 
 
 
7. Notices.  Any notice, consent, demand or other communication to be given
under or in connection with this Agreement shall be in writing and shall be
deemed duly given and received when delivered personally, two business days
after being deposited for next-day delivery with a nationally recognized
overnight delivery service, or three days after being mailed by first class
mail, charges or postage prepaid, properly addressed, if to the Company, at its
principal office, and, if to Consultant, at Consultant’s address set forth
following Consultant’s signature below.  Either Party may change such address
from time to time by notice hereunder to the other.
 
8. Governing Law.  This Agreement and the transactions contemplated hereby, and
all disputes between the Parties under or relating to this Agreement or the
facts and circumstances leading to its execution, whether in contract, tort or
otherwise, shall be governed by, and this Agreement shall be construed and
interpreted in accordance with, the laws of the State of Maryland, without
reference to conflict of laws principles.
 
9. Assignment.  Consultant shall not assign this Agreement or any rights
hereunder or delegate any duties hereunder without the prior consent of the
Company, and any attempted or purported assignment or delegation by Consultant
without the Company’s consent shall be void.  This Agreement shall otherwise
bind and inure to the benefit of the Parties hereto and their respective
successors and assigns.
 
10. Counterparts.  This Agreement may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.
 
11. Entire Agreement.  This Agreement contains the entire agreement of the
Parties with respect to the subject matter of this Agreement, and supersedes all
prior or contemporaneous negotiations, correspondence, understandings and
agreements, whether written or oral, between the Parties, regarding the subject
matter of this Agreement.  This Agreement may not be amended or modified except
by a written instrument signed by both Parties.
 
[SIGNATURES APPEAR ON NEXT PAGE]
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
[SIGNATURE PAGE]


IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
Parties as of the date first above written.
 
 

CONSULTANT:     THE COMPANY:            
/s/Robert W. Kurtz 
   
FIRST UNITED CORPORATION
 
Robert W. Kurtz 
   
 
 
 
   
By:  /s/ William B. Grant
  Address:             William B. Grant, Chairman/CEO                          
            FIRST UNITED BANK & TRUST                   By: /s/ William B.
Grant           
       William B. Grant, Chairman/CEO
           

 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------


 

